UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     YAN W. DONOVAN,                                  DOCKET NUMBER
                 Appellant,                           DC-0752-15-0942-I-1

                  v.

     ENVIRONMENTAL PROTECTION                         DATE: June 17, 2016
       AGENCY,
                 Agency.




           Yan W. Donovan, Burke, Virginia, pro se.

           Tia M. Young, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                            ORDER
¶1         The appellant has filed a petition for review of the administrative judge’s
     initial decision, which dismissed as untimely filed her appeal of an alleged
     involuntary resignation claim.     The two Board members cannot agree on the
     disposition of the petition for review.        Therefore, the initial decision now
     becomes the final decision of the Merit Systems Protection Board in this appeal. 1
     Title 5 of the Code of Federal Regulations, section 1200.3(b) (5 C.F.R.
     § 1200.3(b)). This decision shall not be considered as precedent by the Board in
     any other case. 5 C.F.R. § 1200.3(d).


     1
      Because of our split-vote disposition in this case, we need not rule on the appellant’s
     May 11, 2016 pleading.
                                                                                   2

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS 2
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                              U.S. Court of Appeals
                              for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.         Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at


2
  The administrative judge afforded the appellant mixed-case review rights. Initial
Appeal File, Tab 10, Initial Decision at 9-11. However, when jurisdiction is in doubt
and an appeal has been dismissed on procedural grounds, nonmixed-case review rights
apply. Bean v. U.S. Postal Service, 120 M.S.P.R. 447, ¶ 12 (2013). We have provided
the appellant the proper review rights here.
                                                                                  3

http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.